EXHIBIT 10.54.7

 

TREEMONT CAPITAL PARTNERS III, LP,

a Texas limited partnership, as grantor

(Borrower)

to

NICHOLAS M. PYKA,

an individual, as trustee

(Trustee)

For the benefit of

 

STARWOOD MORTGAGE CAPITAL LLC, as beneficiary

(Lender)

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT

 

 

Dated: Location:

As of October 4, 2016

 

6004 Marsha Sharp Freeway Lubbock, Texas

County:

Lubbock

 

PREPARED BY AND UPON RECORDA TION RETURN TO:

 

Winstead PC

201 North Tryon Street Suite 2000

Charlotte, North Carolina 28202 Attention: Jeffrey J. Lee, Esq.

 










 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT

 

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT (this
"Deed of Trust") is made as of this 4th day of October, 2016, by TREEMONT
CAPITAL PARTNERS III, LP, a Texas limited partnership, having its  principal
place of business at 1415 South Voss #110-94, Houston, Texas 77057, as grantor
("Borrower"), to NICHOLAS M. PYKA, an individual, having an address at 401
Congress Avenue, Suite 2100, Austin, Texas 78701, as trustee ("Trustee"), for
the benefit of STARWOOD MORTGAGE CAPITAL LLC, a Delaware limited liability
company, having an address at 1601 Washington Avenue, Suite 800, Miami Beach,
Florida 33139, as beneficiary (together with its successors and assigns,
"Lender").

 

WI  T N E  S S E  T H:

 

A.        This Deed of Trust is given to secure a loan (the "Loan") in the
principal sum of EIGHT MILLION SIX HUNDRED THOUSAND AND NO/100 DOLLARS
($8,600,000.00) or so much thereof as may be advanced pursuant to that certain
Loan Agreement dated as of the date hereof between Borrower and Lender (as the
same may be amended,  restated, replaced, supplemented or otherwise modified
from time to time, the "Loan Agreement"), and evidenced by that certain
Promissory Note dated the date hereof made by Borrower to Lender (such Note,
together with all extensions, renewals, replacements, restatements or
modifications thereof, being hereinafter referred to as the "Note"). Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Loan Agreement.

 

B.         Borrower desires to secure the payment of the outstanding principal
amount of the Loan together with all interest accrued and unpaid thereon and all
other sums (including the Prepayment Fee) due to Lender in respect of the Loan
and the Loan Documents (the "Debt") and the performance of all of its
obligations under the Note, the Loan Agreement and the other Loan Documents.

 

C.        This Deed of Trust is given pursuant to the Loan Agreement, and
payment, fulfillment and performance by Borrower of its obligations thereunder
and under the other Loan Documents are secured hereby, and each and every term
and provision of the Loan Agreement, the Note, and that certain Assignment of
Leases and Rents of even date herewith made by Borrower in favor of Lender
delivered in connection with this Deed of Trust (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
"Assignment of Leases"), including the rights, remedies, obligations, covenants,
conditions, agreements, indemnities, representations and warranties of the
parties therein, are hereby incorporated by reference herein as though set forth
in full and shall be considered a part of this Deed of Trust.

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this Deed of
Trust:

 










 

ARTICLE 1

GRANTS OF SECURITY

Section 1.1 Property Conveyed. Borrower does hereby irrevocably grant, bargain,
sell, pledge, assign, warrant, transfer and convey to Trustee and its successors
and assigns, in trust, with power of sale for the benefit of Lender as
beneficiary in trust, the following property, rights, interests and estates now
owned or hereafter acquired by Borrower (collectively, the "Property"):

(a)       Land. The real property described in Exhibit A attached  hereto and
made a part hereof (the "Land");

(b)        Additional Land. All additional lands, estates and development rights
hereafter acquired by Borrower for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Deed of Trust;

(c)        Improvements. The buildings, structures, fixtures,  additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the Land (collectively, the
"Improvements");

(d)        Easements. All easements, rights-of-way or use, rights, strips and
gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights, and all
estates, rights, titles, interests, privileges, liberties, servitudes,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
now or hereafter belonging, relating or pertaining to the Land and the
Improvements and the reversion and reversions, remainder and remainders, and all
land lying in the bed of any street, road or avenue, opened or proposed, in
front of or adjoining the Land, to the center line thereof and all the estates,
rights, titles, interests, dower and rights of dower, curtesy and rights of
curtesy, property, possession, claim and demand whatsoever, both at law and in
equity, of Borrower of, in and to the Land and the Improvements and every part
and parcel thereof, with the appurtenances thereto;

(e)        Equipment. All "equipment," as such term is defined in Article 9 of
the Uniform Commercial Code (as hereinafter defined), now owned or hereafter
acquired by Borrower, which is used at or in connection with the Improvements or
the Land or is located thereon or therein (including, but not limited to, all
machinery, equipment, furnishings, and electronic data-processing and other
office equipment now owned or hereafter acquired by Borrower and any and all
additions, substitutions and replacements of any of the foregoing), together
with all attachments, components, parts, equipment and accessories installed
thereon or affixed thereto (collectively, the "Equipment"). Notwithstanding the
foregoing,  Equipment shall not include any property belonging to Tenants under
Leases except to the extent that Borrower shall have any right or interest
therein;

(f)         Fixtures. All Equipment now owned, or the ownership of which is
hereafter acquired, by Borrower which is so related to the Land and Improvements
forming part

 










 

of the Property that it is deemed fixtures or real property under the law of the
particular state in which the Equipment is located, including, without
limitation, all building or construction materials intended for construction,
reconstruction, alteration or repair of or installation on the Property,
construction equipment, appliances, machinery, plant equipment, fittings,
apparatuses, fixtures and other items now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) any of the Improvements
or the Land, including, but not limited to, engines, devices for the operation
of pumps, pipes, plumbing, cleaning, call and sprinkler systems, fire
extinguishing apparatuses and equipment, heating, ventilating, plumbing,
laundry, incinerating, electrical, air conditioning and air cooling equipment
and systems, gas and electric machinery, appurtenances and equipment, pollution
control equipment, security systems, disposals, dishwashers, refrigerators and
ranges, recreational equipment and facilities of all kinds, wind driven
facilities, solar power facilities and related power infrastructure, cell
towers, and water, gas, electrical, storm and sanitary sewer facilities, utility
lines and equipment  (whether owned individually or jointly with others, and, if
owned jointly, to the extent of Borrower's interest therein) and all other
utilities whether or not situated in easements, all water tanks, water supply,
water power sites, fuel stations, fuel tanks, fuel supply, and all other
structures, together with all accessions, appurtenances, additions,
replacements, betterments and substitutions for any of the foregoing and the
proceeds thereof (collectively, the "Fixtures"). Notwithstanding the foregoing,
"Fixtures" shall not include any property which Tenants are entitled to remove
pursuant to Leases except to the extent that Borrower shall have any right or
interest therein;

(g)        Personal Property. All furniture, furnishings, objects of art,
machinery, goods, tools, supplies, appliances, general intangibles, contract
rights, accounts, accounts receivable, franchises, licenses, certificates and
permits, and all other personal property of any kind or character whatsoever (as
defined in and subject to the provisions of the Uniform Commercial Code), other
than Fixtures, which are now or hereafter owned by Borrower and which are
located within or about the Land and the Improvements, together with all
accessories, replacements and substitutions thereto or therefor and the proceeds
thereof (collectively, the "Personal Property"), and the right, title and
interest of Borrower in and to any of the Personal Property which may be subject
to any security interests, as defined in the Uniform Commercial Code, as adopted
and enacted by the state or states where any of the Property is located (as
amended from time to time, the "Uniform Commercial Code"), superior in lien to
the lien of  this Deed of Trust, and all proceeds and products of any of the
above;

(h)        Leases and Rents. All leases, subleases or subsubleases, lettings,
licenses, concessions or other agreements (whether written or oral) pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of the Land (including, without limitation, any subsurface
rights) and the Improvements, and every modification, amendment or other
agreement relating to such leases, subleases, subsubleases, or other agreements
entered into in connection with such leases, subleases, subsubleases, or other
agreements and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto, heretofore or hereafter entered into, whether before or after the
filing by or against Borrower of any petition for relief under 11 U.S.C. §101 et
seq., as the same may be amended from time to time (the "Bankruptcy Code")
(collectively, the "Leases"), and all right, title and interest of Borrower, its
successors and assigns, therein and thereunder, including, without limitation,
cash or securities deposited

 










 

thereunder to secure the performance by the lessees of their obligations
thereunder and all rents, additional rents, revenues, issues and profits
(including all oil and gas or other mineral royalties and bonuses) from the Land
and the Improvements, whether paid or accruing before or after the filing by or
against Borrower of any petition for relief under the Bankruptcy Code
(collectively, the "Rents"), and all proceeds from the sale or other disposition
of the Leases and the right to receive and apply the Rents to the payment and
performance of the Obligations, including the payment of the Debt;

(i)         Condemnation Awards. All awards or payments, including interest
thereon, which may heretofore and hereafter be made with respect to the
Property, whether from the exercise of the right of eminent domain (including,
but not limited to, any transfer made in lieu of or in anticipation of the
exercise of such right), or for a change of grade, or for any other injury to or
decrease in the value of the Property;

G) Insurance Proceeds. All proceeds in respect of the Property under any
insurance policies covering the Property, including, without limitation, the
right to receive and apply the proceeds of any insurance, judgments or
settlements made in lieu thereof, for damage to the Property;

(k)        Tax Certiorari. All refunds, rebates or credits in connection with
any reduction in Taxes or Other Charges charged against the Property as a result
of tax certiorari proceedings or any other applications or proceedings for
reduction;

(1)         Rights. The right, in the name and on behalf of Borrower, to appear
in and defend any action or proceeding brought with respect to the Property and
to commence any action or proceeding to protect the interest of Lender in the
Property;

(m)       Agreements. All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Land and any part thereof and any Improvements or respecting any business or
activity conducted on the Land and any part thereof and all right, title and
interest of Borrower therein and thereunder, including, without limitation, the
right, upon the happening of any default hereunder, to receive and collect any
sums payable to Borrower thereunder;

(n)        Trademarks. All tradenames, trademarks, servicemarks, logos,
copyrights, goodwill, books and records and all other general intangibles
relating to or used in connection with the operation of the Property;

(o)        Accounts. All (i) accounts receivable (including, without limitation,
any account, fees, charges or other payments arising from the use and occupancy
of hotel rooms and/or other hotel or public facilities at the Property), (ii)
credit card receivables and debit card receivables, and (iii) reserves, escrows
and deposit accounts maintained by Borrower with respect to the Property,
including, without limitation, all accounts established or maintained pursuant
to the Loan Agreement, the Cash Management Agreement, the Clearing Account
Agreement or any other Loan Document, together with all deposits or wire
transfers made to

 










 

such accounts, and all cash, checks, drafts, certificates, securities,
investment property, financial assets, instruments and other property held
therein from time to time, and all proceeds, products, distributions, dividends
and/or substitutions thereon and thereof;

 

(p)         Uniform Commercial Code Property. All documents, instruments,
chattel paper and intangibles, as the foregoing terms are defined in the Uniform
Commercial Code, and general intangibles relating to the Property;

(q)         Minerals. All minerals, oil, gas, shale, crops, timber, trees,
shrubs, flowers and landscaping features and rights (including, without
limitation, extracting rights) now or hereafter located on, under or above Land;

(r)         Proceeds. All proceeds of any of the foregoing, including, without
limitation, proceeds of insurance and condemnation awards, whether in cash or in
liquidation or other claims, or otherwise; and

(s)         Other Rights. Any and all other rights of Borrower in and to the
items set forth in Subsections (a) through (r) above.

AND, without limiting any of the other provisions of this Deed of Trust, to the
extent permitted by applicable law, Borrower expressly grants to Lender, as
secured party, a security interest in the portion of the Property which is or
may be subject to the provisions of the Uniform Commercial Code which are
applicable to secured transactions; it being understood and agreed that the
Improvements and Fixtures are part and parcel of the Land (the Land, the
Improvements and the Fixtures collectively referred to as the "Real Property")
appropriated to the use thereof and, whether affixed or annexed to the Land or
not, shall for the purposes of this Deed of Trust be deemed conclusively to be
real estate and conveyed hereby.

 

Section 1.2 Assignment of Rents. Borrower hereby absolutely and unconditionally
assigns to Lender and Trustee all of Borrower's right, title and interest in and
to all current and future Leases and Rents; it being intended by Borrower that
this assignment constitutes a present, absolute assignment and not an assignment
for additional security only. Nevertheless, subject to the terms of the
Assignment of Leases, the Cash Management Agreement, and Section 7.l(h) of this
Deed of Trust, Lender grants to Borrower a revocable license to collect,
receive, use and enjoy the Rents. Borrower shall hold the Rents, or a portion
thereof sufficient to discharge all current sums due on the Debt, for use in the
payment of such sums.

 

Section 1.3 Security Agreement. This Deed  of Trust is both  a  real
property  deed of trust and a "security agreement" within the meaning of the
Uniform Commercial Code. The Property includes both real and personal property
and all other rights and interests, whether tangible or intangible in nature, of
Borrower in the Property. By executing and delivering this Deed of Trust,
Borrower hereby grants to Lender, as security for the Obligations, a security
interest in the Fixtures, the Equipment, the Personal Property and the other
property constituting the Property to the full extent that the Fixtures, the
Equipment, the Personal Property and such other property may be subject to the
Uniform Commercial Code (said portion of the Property so subject to the Uniform
Commercial Code being called the "Collateral"). If an Event of Default

 










 

shall occur and be continuing, Lender, in addition to any other rights and
remedies which it may have, shall have and may exercise immediately and without
demand, any and all rights and remedies granted to a secured party upon default
under the Uniform Commercial Code, including, without limiting the generality of
the foregoing, the right to take possession of the Collateral or any part
thereof, and to take such other measures as Lender may deem necessary for the
care, protection and preservation of the Collateral. Upon request or demand of
Lender after the occurrence and during the continuance of an Event of Default,
Borrower shall, at its expense, assemble the Collateral and make it available to
Lender at a convenient place (at the Land if tangible property) reasonably
acceptable to Lender. Borrower shall pay to Lender on demand any and all
expenses, including reasonable attorneys' fees and costs, incurred or paid by
Lender in protecting its interest in the Collateral and in enforcing its rights
hereunder with respect to the Collateral after the occurrence and during the
continuance of an Event of Default. Any notice of sale, disposition or other
intended action by Lender with respect to the Collateral sent to Borrower in
accordance with the provisions hereof at least ten (10) Business Days prior to
such action, shall, except as otherwise provided by applicable law, constitute
reasonable notice to Borrower. The proceeds of any disposition of the
Collateral, or any part thereof, may, except as otherwise required by applicable
law, be applied by Lender to the payment of the Debt in such priority and
proportions as Lender in its discretion shall deem proper. The principal place
of business of Borrower (Debtor) is as set forth on page one hereof and the
address of Lender (Secured Party) is as set forth on page one hereof.

 

Section 1.4 Fixture Filing.  Certain of the Property is or will become
"fixtures" (as that term is defined in the Uniform Commercial Code) on the Land,
described or referred to in this Deed of Trust, and this Deed of Trust, upon
being filed for record in the real estate records of the city or county wherein
such fixtures are situated, shall operate also as a financing statement naming
Borrower as the Debtor and Lender as the Secured Party filed as a fixture filing
in accordance with the applicable provisions of said Uniform Commercial Code
upon such of the Property that is or may become fixtures. Borrower is the debtor
with the address set forth above, Lender is the secured party with the address
set forth above and the organizational identification number of Borrower is
0801804631.

 

Section 1.5 Pledges of Monies Held. Borrower  hereby  pledges to Lender any and
all monies now or hereafter held by Lender or on behalf of Lender in connection
with the Loan, including, without limitation, any sums deposited in the Accounts
(as defined in the Cash Management Agreement) and the Net Proceeds, as
additional security for the Obligations until expended or applied as provided in
this Deed of Trust.

 

CONDITIONS TO GRANT

 

TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Trustee and its successors and assigns, forever;

 

IN TRUST, WITH POWER OF SALE, to secure payment to Lender of the Obligations at
the time and in the manner provided for its payment in the Note and in this Deed
of Trust.

 










 

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay and perform the Obligations (including the
payment of the Debt) at the time and in the manner provided in this Deed of
Trust, the Note, the Loan Agreement and the other Loan Documents, and shall well
and truly abide by and comply with each and every covenant and condition set
forth herein and in the Note, the Loan Agreement and the other Loan Documents,
these presents and the estate hereby granted shall cease, terminate and be void:
provided, however, that Borrower's obligation to indemnify and hold harmless
Lender pursuant to the provisions hereof shall survive any such payment or
release.

 

ARTICLE 2

 

DEBT AND OBLIGATIONS SECURED

 

Section 2.1 Obligations. This Deed of Trust and the grants, assignments and
transfers made in Article 1 are given for the purpose of securing the
Obligations, including, but not limited to, the Debt.

Section 2.2 Other Obligations.  This Deed of Trust and the grants, assignments
and transfers made in Article 1 are also given for the purpose of securing the
following (collectively, the "Other Obligations"):

(a)        the performance of all other obligations of Borrower contained
herein;

(b)        the performance of each obligation of Borrower contained in the Loan
Agreement and in each other Loan Document; and

(c)        the performance of each obligation of Borrower contained in any
renewal, extension, amendment, modification, consolidation, change of, or
substitution or replacement for, all or any part of the Note, the Loan Agreement
or any other Loan Document.

Section 2.3 Debt and Other Obligations.
 Borrower's  obligations  for  the  payment of the Debt and the performance of
the Other Obligations shall be referred to collectively herein as the
"Obligations."

ARTICLE 3

 

BORROWER COVENANTS

 

Borrower covenants and agrees that throughout the term of the Loan:

Section 3.1  Payment  of Debt.   Borrower  will  pay the Debt at the time and in
the manner provided in the Loan Agreement, the Note and this Deed of Trust.

Section 3.2 Incorporation by Reference. All the covenants, conditions and
agreements contained in (a) the Loan Agreement, (b) the Note, and (c) all and
any of the other Loan Documents, are hereby made a part of this Deed of Trust to
the same extent and with the same force as if fully set forth herein.

 










 

Section 3.3 Insurance. Borrower shall obtain and maintain, or cause to be
maintained, in full force and effect at all times insurance with respect to
Borrower and the Property as required pursuant to the Loan Agreement.

 

Section 3.4 Maintenance of Property. Borrower shall cause the Property to be
maintained in a good and safe condition and repair. The Improvements, the
Fixtures, the Equipment and the Personal Property shall not be removed,
demolished or materially altered (except for normal replacement of the Fixtures,
the Equipment or the Personal Property, tenant finish and refurbishment of the
Improvements) without the consent of Lender or as otherwise may be expressly
permitted pursuant to the Loan Agreement. Borrower shall promptly repair,
replace or rebuild any part of the Property which may be destroyed by any
Casualty, or become damaged, worn or dilapidated or which may be affected by any
Condemnation, and shall complete and pay for any structure at any time in the
process of construction or repair on the Land.

 

Section 3.5 Waste. Borrower shall not commit or suffer any waste of  the
Property, or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Property, or take any action that might invalidate or allow the
cancellation of any Policy, or do or permit to be done thereon anything that may
in any way materially impair the value of the Property or the security of this
Deed of Trust. Borrower will not, without the prior written consent of Lender,
permit any drilling or exploration for or extraction, removal, or production of
any minerals from the surface or the subsurface of the Land, regardless of the
depth thereof or the method of mining or extraction thereof.

 

Section 3.6 Payment for Labor and Materials.

 

(a)        Subject to Section 3.6(b) hereof, Borrower (i) will promptly pay when
due all bills and costs for labor, materials and specifically fabricated
materials ("Labor and Material Costs") incurred in connection with the Property,
(ii) never permit to exist beyond the due date thereof in respect of the
Property, or any part thereof, any Lien or security interest, even though
inferior to the Liens and security interests created hereby and by the other
Loan Documents, and (iii) never permit to be created or exist in respect of the
Property or any part thereof any other or additional Lien or security interest
other than the Liens or security interests created hereby and by the other Loan
Documents, except for the Permitted Encumbrances.

 

(b)         After prior written notice to Lender, Borrower, at its own expense,
may contest by appropriate legal proceeding, promptly initiated and conducted at
all times in good faith and with due diligence, the amount or validity or
application in whole or in part of any of the Labor and Material Costs, provided
that: (i) no Event of Default has occurred and is continuing under the Loan
Agreement, the Note, this Deed of Trust or any of the other Loan Documents; (ii)
Borrower is permitted to do so under the provisions of any other mortgage, deed
of trust or deed to secure debt affecting the Property; (iii) such proceeding
shall suspend the collection of the Labor and Material Costs from Borrower and
from the Property or Borrower shall have paid all of the Labor and Material
Costs under protest; (iv) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any other instrument to which
Borrower is subject and shall not constitute a default thereunder; (v) neither
the Property

 










 

nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost; (vi) Borrower shall have furnished to
Lender either (A) a cash deposit equal to 110% of the amount of such contested
Labor and Material Costs, or (B) an indemnity bond satisfactory to Lender with a
surety satisfactory to Lender, in the amount of such Labor and Material Costs,
plus in either of the foregoing cases a reasonable additional sum to pay all
costs, interest and penalties that may be imposed or incurred in connection
therewith; (vii) such contest by Borrower shall not materially and adversely
affect the ownership, use or occupancy of the Property; and (viii) such contest
by Borrower shall not subject Lender or Borrower to civil or criminal liability
(other than the civil liability of Borrower for the amount of the Labor and
Material Costs in question plus interest).

 

(c)         Notwithstanding the foregoing, it shall not be a default under the
terms and conditions of this Section 3.6 if, in respect of a mechanic's or
materialman's lien asserted against the Property for Labor and Material Costs
(each, a "Mechanic's Lien"): (i) Borrower shall have provided Lender with
written notice of such Mechanic's Lien within five (5) days of obtaining
knowledge thereof; (ii) within five (5) days of obtaining knowledge of the
filing of any Mechanic's Lien, Borrower shall have furnished to Lender either
(A) a cash deposit equal to 110% of the amount of the Labor and Material Costs
which are the subject of such Mechanic's Lien, or (B) an indemnity bond
satisfactory to Lender with a surety satisfactory to Lender, in the amount of
the Labor and Material Costs which are the subject of such Mechanic's Lien, plus
in each instance a reasonable additional sum to pay all costs, interest and
penalties that may be imposed or incurred in connection therewith; (iii) no
Event of Default shall have occurred and be continuing under the Loan Agreement,
the Note, this Deed of Trust or any of the other Loan Documents; (iv) Borrower
shall at all times diligently prosecute the discharge of such Mechanic's Lien,
and shall update Lender regarding the status of same from time to time upon
Lender's request; (v) neither the Property nor any part thereof nor any interest
therein shall be in danger of being sold, forfeited, terminated, canceled or
lost; (vi) Borrower shall preclude the collection of, or other realization upon,
any contested amount from the Property or any revenues from or interest in the
Property; (vii) such contest by Borrower shall not materially and adversely
affect the ownership, use or occupancy of the Property, (viii) such contest by
Borrower shall not subject Lender or Borrower to civil or criminal liability
(other than the civil liability of Borrower for the amount of the Lien in
question plus interest); and (ix) Borrower has not consented to such Mechanic's
Lien.

 

Section 3.7 Performance of Other Agreements. Borrower shall observe and perform
each and every term, covenant and provision to be observed or performed by
Borrower pursuant to the Loan Agreement, any other Loan Document and any other
agreement or recorded instrument affecting or pertaining to the Property, and
any amendments, modifications or changes thereto.

 

ARTICLE 4

OBLIGATIONS AND RELIANCES

Section 4.1 Relationship  of Borrower  and  Lender.   The relationship between

Borrower and Lender is solely that of debtor and creditor, and Lender has no
fiduciary or other special relationship with Borrower, and no term or condition
of any of the Loan Agreement, the

 










 

Note, this Deed of Trust or the other Loan Documents shall be construed so as to
deem the relationship between Borrower and Lender to be other than that of
debtor and creditor.

Section 4.2 No Reliance on Lender. The general partner of Borrower is
experienced in the ownership and operation of properties similar to the
Property, and Borrower and Lender are relying solely upon such expertise and
business plan in connection with the ownership and operation of the Property.
Borrower is not relying on  Lender's  expertise, business acumen or advice in
connection with the Property.

Section 4.3 No Lender Obligations.

(a)        Notwithstanding the provisions  of  Subsections 1.l(h)  and .(m}  or
Section 1.2, Lender is not undertaking the performance of (i) any obligations
under the Leases, or (ii) any obligations with respect to any other agreements,
contracts, certificates, instruments, franchises, permits, trademarks, licenses
or other documents.

(b)        By accepting or approving anything required to be observed, performed
or fulfilled or to be given to Lender pursuant to this Deed of Trust, the Loan
Agreement, the Note or the other Loan Documents, including, without limitation,
any officer's certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal or insurance policy, Lender shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, legality or
effectiveness of same, and such acceptance or approval thereof shall not
constitute any warranty or affirmation with respect thereto by Lender.

Section 4.4 Reliance.
Borrower  recognizes  and  acknowledges  that  in  accepting the Loan Agreement,
the Note, this Deed of Trust and the other Loan Documents, Lender is expressly
and primarily relying on the truth and accuracy of the warranties and
representations set forth in Article 3 of the Loan Agreement without any
obligation to investigate the Property and notwithstanding any investigation of
the Property by Lender; that such reliance existed on the part of Lender prior
to the date hereof; that the warranties and representations are  a material
inducement to Lender in making the Loan; and that Lender would not be willing to
make the Loan and accept this Deed of Trust in the absence of the warranties and
representations as set forth in Article 3 of the Loan Agreement.

ARTICLES

FURTHER ASSURANCES

Section 5.1  Recording  of  Deed  of  Trust,  Etc.  Borrower  forthwith  upon
the execution and delivery of this Deed of Trust and thereafter, from time to
time, will cause this Deed of Trust and any of the other Loan Documents creating
a Lien or security interest or evidencing the Lien hereof upon the Property and
each instrument of further assurance to be filed, registered or recorded in such
manner and in such places as may be required by any present or future law in
order to publish notice of and fully to protect and perfect the Lien or security
interest hereof upon, and the interest of Lender in, the Property. Borrower will
pay all taxes, filing, registration or recording fees, and all expenses incident
to the preparation, execution, acknowledgment and/or recording of the Note, this
Deed of Trust, the other Loan Documents,

 










 

any note, deed of trust or mortgage supplemental hereto, any security instrument
with respect to the Property and any instrument of further assurance, and any
modification or amendment of any of the foregoing documents, and all federal,
state, county and municipal taxes, duties, imposts, assessments and charges
arising out of or in connection with the execution and delivery of this Deed of
Trust, any deed of trust or mortgage supplemental hereto, any security
instrument with respect to the Property or any instrument of further assurance,
and any modification or amendment of any of the foregoing documents, except
where prohibited by law so to do.

Section 5.2 Further Acts, Etc. Borrower will, at the cost of
Borrower,  and  without expense to Lender, do, execute, acknowledge and deliver
all and every such further acts, deeds, conveyances, deeds of trust, mortgages,
assignments, notices of assignments,  transfers and assurances as Lender shall,
from time to time, reasonably require, for the better assuring, conveying,
assigning, transferring, and confirming unto Lender and Trustee the property and
rights hereby deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Trustee or Lender, or for carrying out the intention or facilitating the
performance of the terms of this Deed of Trust or for filing, registering or
recording this Deed of Trust, or for complying with all Legal Requirements.
Borrower, on demand, will execute and deliver, and in the event it shall fail to
so execute and deliver, hereby authorizes Lender to execute in the name of
Borrower or without the signature of Borrower to the extent Lender may lawfully
do so, one or more financing statements to evidence more effectively the
security interest of Lender in the Property. Borrower grants to Lender an
irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Lender at
law and in equity, including, without limitation, such rights and remedies
available to Lender pursuant to this Section 5.2.

Section 5.3 Changes in Tax, Debt, Credit and Documentary Stamp Laws.

(a)        If any law is enacted or adopted or amended after the date of this
Deed of Trust which deducts the Debt from the value of the Property for the
purpose of taxation or which imposes a tax, either directly or indirectly, on
the Debt or Lender's interest in the Property, Borrower will pay the tax, with
interest and penalties thereon, if any. If Lender is advised by counsel chosen
by it that the payment of tax by Borrower would be unlawful or taxable
to  Lender or unenforceable or provide the basis for a defense of usury, then
Lender shall have the option by written notice of not less than one hundred
twenty (120) days to declare the Debt immediately due and payable.

(b)       Borrower will not claim or demand or be entitled to any credit or
credits on account of the Debt for any part of the Taxes or Other Charges
assessed against the Property, or any part thereof, and no deduction shall
otherwise be made or claimed from the assessed value of the Property, or any
part thereof, for real estate tax purposes by reason of this Deed of Trust or
the Debt. If such claim, credit or deduction shall be required by law, Lender
shall have the option, by written notice of not less than one hundred twenty
(120) days, to declare the Debt immediately due and payable.

(c)       If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this

 










 

Deed of Trust, or any of the other Loan Documents or shall impose any other tax
or charge on the same, Borrower will pay for the same, with interest and
penalties thereon, if any.

 

Section 5.4    Splitting  of Deed  of Trust.  This Deed of Trust and the Note
may, at any time until the same shall be fully paid and satisfied, at the sole
election of Lender, be split or divided into two or more notes and two or more
deeds of trust, in such denominations as Lender shall determine in its sole
discretion (subject to the following sentence), each of which shall cover all or
a portion of the Property to be more particularly described therein. To that
end, Borrower, upon written request of Lender, shall execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered by the then owner
of the Property, to Lender and/or its designee or designees, substitute notes
and deeds of trust in such principal amounts, aggregating not more than the then
unpaid principal amount of the Note, and containing terms, provisions and
clauses similar to those contained herein and in the Note, and such other
documents and instruments as may be required by Lender.

 

Section 5.5 Replacement Documents.  Upon  receipt  of  an  affidavit  of  an
officer of Lender as to the loss, theft, destruction or mutilation of the Note
or any other Loan Document which is not of public record, and, in the case of
any such mutilation, upon surrender and cancellation of the Note or such other
Loan Document, Borrower will issue, in lieu thereof, a replacement Note or a
replacement of such other Loan Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Loan Document in the same principal amount
thereof and otherwise of like tenor.

 

ARTICLE 6

 

DUE ON SALE/ENCUMBRANCE

 

Section 6.1 Lender Reliance. Borrower  acknowledges  that  Lender  has examined
and relied on the experience of Borrower and its general partners, members,
principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower's ownership of the Property as a means of
maintaining the value of the Property as security for the payment and
performance of the Obligations, including the repayment of the Debt. Borrower
acknowledges that Lender has a valid interest in maintaining the value of the
Property so as to ensure that, should Borrower default in the payment and/or
performance of the Obligations, including the repayment of the Debt, Lender can
recover the Debt by a sale of the Property.

 

Section 6.2 No Transfer. Borrower shall not permit or suffer any Transfer  to
occur except in accordance with the terms of the Loan Agreement.

 

ARTICLE 7

 

RIGHTS AND REMEDIES UPON DEFAULT

 

Section 7.1 Remedies. Upon the occurrence and during the continuance of any
Event of Default, Borrower agrees that Lender or Trustee, or both may take such
action, without notice or demand, as it deems advisable to protect and enforce
its rights against Borrower and in

 










 

and to the Property, including, but not limited to, the following actions, each
of which may be pursued concurrently or otherwise, at such time and in such
order as Lender or Trustee may determine, in their sole discretion, without
impairing or otherwise affecting the other rights and remedies of Lender or
Trustee:

(a)        declare the entire unpaid Debt to be immediately due and payable;

(b)        institute proceedings, judicial or otherwise, for the complete
foreclosure of this Deed of Trust under any applicable provision of law, in
which case the Property or any interest therein may be sold for cash or upon
credit in one or more parcels or in several interests or portions and in any
order or manner;

(c)        with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Deed of Trust for the portion of the Debt then due and
payable, subject to the continuing lien and security interest of this Deed of
Trust for the balance of the Obligations not then due, unimpaired and without
loss of priority;

 

(d)        sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Borrower therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, as an entirety or in parcels, at such time and place, upon such terms and
after such notice thereof, all as may be required  or permitted by law; and,
without limiting the foregoing:

 

(i)         In connection with any sale or sales hereunder, Lender or the
Trustee shall be entitled to elect to treat any of the Property which consists
of (x) a right in action, or (y) property that can be severed from the Real
Property covered hereby, or (z) any improvements (without causing structural
damage thereto), as if the same were personal property, and dispose of the same
in accordance with applicable law, separate and apart from the sale of the Real
Property. Where the Property consists of Real Property, Personal Property,
Equipment or Fixtures, whether or not such Personal Property or Equipment is
located on or within the Real Property, Lender and/or the Trustee shall be
entitled to elect to exercise its rights and remedies against any or all of the
Real Property, Personal Property, Equipment and Fixtures in such order and
manner as is now or hereafter permitted by applicable law;

 

(ii)        Lender and/or the Trustee shall be entitled to elect to proceed
against any or all of the Real Property, Personal Property, Equipment and
Fixtures in any manner permitted under applicable law; and if Lender and/or the
Trustee so elects pursuant to applicable law, the power of sale herein granted
shall be exercisable with respect to all or any of the Real Property, Personal
Property, Equipment and Fixtures covered hereby, as designated by Lender and/or
the Trustee and Trustee is hereby authorized and empowered to conduct any such
sale of any Real Property, Personal Property, Equipment and Fixtures in
accordance with the procedures applicable to Real Property;

 










 

(iii)       Should Lender and/or the Trustee elect to sell any portion of the
Property which is Real Property or which is Personal Property, Equipment or
Fixtures that the Lender and/or the Trustee has elected under applicable law to
sell together with Real Property in accordance with the laws governing a sale of
the Real Property, Lender and/or the Trustee shall give such notice of the
occurrence of an Event of Default, if any, and election to sell such Property,
each as may then be required by law. Thereafter, upon the expiration of such
time and the giving of such notice of sale as may then be required by law,
subject to the terms hereof and of the other Loan Documents, and without the
necessity of any demand on Borrower, Lender and/or the Trustee at the time and
place specified in the notice of sale, shall sell such Real Property or part
thereof at public auction to the highest bidder for cash in lawful money of the
United States. Lender or the Trustee may from time to time postpone any sale
hereunder by public announcement thereof at the time and place noticed for any
such sale; and

 

(iv)       If the Property consists of several lots, parcels or items of
property, Lender or the Trustee shall, subject to applicable law, (A) designate
the order in which such lots, parcels or items shall be offered for sale or
sold, or (B) elect to sell such lots, parcels or items through a single sale, or
through two or more successive sales, or in any other manner Lender or the
Trustee designates. Any Person, other than the Trustee, including Borrower or
Lender, may purchase at any sale hereunder. Should Lender or the Trustee desire
that more than one sale or other disposition of the Property be conducted,
Lender or the Trustee shall, subject to applicable law, cause such sales or
dispositions to be conducted simultaneously, or successively, on the same day,
or at such different days or times and in such order as Lender or the Trustee
may designate, and no such sale shall terminate or otherwise affect the Lien of
this Deed of Trust on any part of the Property not sold until all the
Obligations have been satisfied in full. In the event Lender or the Trustee
elects to dispose of the Property through more than one sale, except as
otherwise provided by applicable law, Borrower agrees to pay the costs and
expenses of each such sale and of any judicial proceedings wherein such sale may
be made;

 

(e)        institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, in the Loan Agreement or in the other Loan Documents;

 

(f)         recover judgment on the Note either before, during or after any
proceedings for the enforcement of this Deed of Trust or the other Loan
Documents;

 

(g)        apply for the appointment of a receiver, trustee, liquidator or
conservator of the Property, without notice and without regard for the adequacy
of the security for the Debt and without regard for the solvency of Borrower,
any guarantor or indemnitor with respect to the Loan or any Person otherwise
liable for the payment of the Debt or any part thereof;

 

(h)         the license granted to Borrower under Section 1.2 hereof shall
automatically be revoked and Lender may enter into or upon the Property, either
personally or by its agents, nominees or attorneys and dispossess Borrower and
its agents and servants therefrom, without liability for trespass, damages or
.otherwise and exclude Borrower and its agents or servants wholly therefrom, and
take possession of all books, records and accounts relating

 










 

thereto and Borrower agrees to surrender possession of the Property and of such
books, records and accounts to Lender upon demand, and thereupon Lender may (i)
use, operate, manage, control, insure, maintain, repair, restore and otherwise
deal with all and every part of the Property and conduct the business thereat;
(ii) complete any construction on the Property in such manner and form as Lender
deems advisable; (iii) make alterations, additions, renewals, replacements and
improvements to or on the Property; (iv) exercise all rights and powers of
Borrower with respect to the Property, whether in the name of Borrower or
otherwise, including, without limitation, the right to make, cancel, enforce or
modify Leases, obtain and evict tenants and demand, sue for, collect and receive
all Rents of the Property and every part thereof; (v)  require Borrower to pay
monthly in advance  to Lender,  or any  receiver  appointed  to collect  the
Rents, the fair and reasonable rental value for the use and occupation of such
part  of  the Property as may be occupied by Borrower; (vi) require Borrower
to  vacate  and  surrender possession of the Property to Lender or to such
receiver and, in default thereof, Borrower may be evicted by summary proceedings
or otherwise; and (vii) apply  the  receipts  from  the Property  to the payment
and performance of the
Obligations  (including,  without  limitation,  the  payment  of the Debt), in
such order, priority and proportions as Lender shall deem appropriate in its
sole discretion after deducting therefrom all expenses (including reasonable
attorneys' fees and costs) incurred in connection with the aforesaid operations
and all amounts necessary to pay the Taxes, Other Charges, Insurance Premiums
and  other expenses  in connection  with  the Property,  as well as just and
reasonable compensation for the services
of  Lender,  its  counsel,  agents  and  employees;

 

(i)         exercise any and all rights and remedies granted to a secured party
upon default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Fixtures,
the Equipment and/or the Personal Property, or any part thereof, and to take
such other measures as Lender may deem necessary for the care, protection and
preservation of the Fixtures, the Equipment and the Personal Property, and (ii)
request Borrower, at its sole cost and expense, to assemble the Fixtures, the
Equipment and/or the Personal Property and make it available to Lender at a
convenient place acceptable to Lender. Any notice of sale, disposition or other
intended action by Lender with respect to the Fixtures, the Equipment and/or the
Personal Property sent to Borrower in accordance with the provisions hereof at
least five (5) days prior to such action, shall constitute commercially
reasonable notice to Borrower;

 

G)        apply any sums then deposited or held in escrow or otherwise by or on
behalf of Lender in accordance with the terms of the Loan Agreement, this Deed
of Trust or any other Loan Document to the payment of the following items in any
order in its sole discretion:

 

(i)         Taxes and Other Charges;

 

(ii)        Insurance Premiums;

 

(iii)       Interest on the unpaid principal balance of the Note;

 

(iv)       Amortization of the unpaid principal balance of the Note; and/or

 










 

(v)        All other sums payable pursuant to the Note, the Loan Agreement, this
Deed of Trust and the other Loan Documents, including, without limitation, the
Prepayment Fee, if applicable, and advances made by Lender pursuant to the terms
of this Deed of Trust;

 

(k)        pursue such other remedies as Lender may have under applicable law;

 

and/or

(l)        apply the undisbursed balance of any Net Proceeds Deficiency
deposit, 

 

together with interest thereon, to the payment of the Debt in such order,
priority and proportions as Lender shall deem to be appropriate in its sole
discretion.

 

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of Property, this Deed of Trust shall continue as a Lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority.

 

Section 7.2   Application of Proceeds.  The purchase money proceeds and avails
of any disposition of the Property or any part thereof, or any other sums
collected by Lender pursuant to the Note, this Deed of Trust or the other Loan
Documents, may be applied by Lender to the payment of the Obligations in such
priority and proportions as Lender in its discretion shall deem proper, to the
extent consistent with law.

 

Section 7.3 Right to Cure Defaults. Upon the occurrence and during the
continuance of any Event of Default or if Borrower fails to make any payment or
to do any act as herein provided, Lender may, but without any obligation to do
so and without notice to or demand on Borrower, and without releasing Borrower
from any obligation hereunder, make or do the same in such manner and to such
extent as Lender may deem necessary to protect the security hereof. Lender is
authorized to enter upon the Property for such purposes, or appear in, defend or
bring any action or proceeding to protect its interest in the Property or to
foreclose this Deed of Trust or to collect the Debt, and the cost and expense
thereof (including reasonable

 

   attorneys' fees and expenses, to the extent permitted by law), with interest
as provided in this Section 7.3, shall constitute a portion of the Debt and
shall be due and payable to Lender upon demand. All such costs and expenses
incurred by Lender in remedying any Default or Event of Default or such failed
payment or act or in appearing in, defending or bringing any such action or
proceeding, as hereinabove provided, shall bear interest at the Default Rate,
for the period beginning on the first day after notice from Lender that such
cost or expense was incurred and continuing until the date of payment to Lender.
All such costs and expenses incurred by Lender together with interest thereon
calculated at the Default Rate shall be deemed to constitute a portion of the
Debt and to be secured by this Deed of Trust and the other Loan Documents and
shall be immediately due and payable upon demand by Lender therefor.

 

Section 7.4 Actions and Proceedings. Lender or Trustee shall have the right to
appear in and defend any action or proceeding brought with respect to the
Property and to bring any action or proceeding, in the name and on behalf of
Borrower, which Lender, in its sole discretion, decides should be brought to
protect its interest in the Property.

 

 










 

Section 7.5 Recovery of  Sums Required  to  be Paid.  Lender  shall  have
the  right from time to time to take action to recover any sum or sums which
constitute a part of the Debt as the same become due, without regard to whether
or not the balance of the Debt shall be due, and without prejudice to the right
of Lender or Trustee thereafter to bring an action of foreclosure, or any other
action, for any Default or Event of Default by Borrower existing at the time
such earlier action was commenced.

 

Section 7.6 Examination of Books and Records. At reasonable times and upon
reasonable notice (which may be given verbally), Lender, its agents, accountants
and attorneys, shall have the right to examine the records, books and management
and other papers of Borrower which reflect upon its financial condition, either
at the Property or at any office regularly maintained by Borrower where such
books and records are located. Lender and its agents shall have the right to
make copies and extracts from the foregoing records and other papers. In
addition, at reasonable times and upon reasonable notice (which may be given
verbally), Lender, its agents, accountants and attorneys shall have the right to
examine and audit the books and records of Borrower pertaining to the income,
expenses and operation of the Property during reasonable business hours at any
office of Borrower where the books and records are located. This Section 7.6
shall apply throughout the term of the Note and without regard to whether an
Event of Default has occurred or is continuing.

 

Section 7.7 Other Rights, Etc.

 

(a)        The failure of Lender or Trustee to insist upon strict performance of
any term hereof shall not be deemed to be a waiver of any term of this Deed of
Trust. Borrower shall not be relieved of Borrower's obligations hereunder by
reason of (i) the failure of Lender to comply with any request of Borrower or
any guarantor or indemnitor with respect to the Loan to take any action to
foreclose this Deed of Trust or otherwise enforce any of the provisions hereof
or of the Note or the other Loan Documents, (ii) the release, regardless of
consideration, of the whole or any part of the Property, or of any Person liable
for the Obligations or any portion thereof, or (iii) any agreement or
stipulation by Lender extending the time of payment or otherwise modifying or
supplementing the terms of the Note, this Deed of Trust or the other Loan
Documents.

 

(b)        It is agreed that the risk of loss or damage to the Property is on
Borrower, and Lender shall have no liability whatsoever for any decline in value
of the Property, for failure to maintain the Policies, or for failure to
determine whether insurance in force is adequate as to the amount of risks
insured. Possession by Lender shall not be deemed an election of judicial
relief, if any such possession is requested or obtained, with respect to any
Property or collateral not in Lender's possession.

 

(c)        Lender may resort for the payment and performance of the Obligations
(including, but not limited to, the payment of the Debt) to any other security
held by Lender in such order and manner as Lender, in its discretion, may elect.
Lender or Trustee may take action to recover the Debt, or any portion thereof,
or to enforce the Other Obligations or any covenant hereof, without prejudice to
the right of Lender or Trustee thereafter to foreclose this Deed of Trust. The
rights of Lender or Trustee under this Deed of Trust shall be separate, distinct
and cumulative and none shall be given effect to the exclusion of the others. No
act of Lender or

 










 

Trustee shall be construed as an election to proceed under any one provision
herein to the exclusion of any other provision. Neither Lender nor Trustee shall
be limited exclusively to the rights and remedies herein stated but shall be
entitled to every right and remedy now or hereafter afforded at law or in
equity.

 

Section 7.8 Right to Release Any Portion of the Property.  Lender may release
any portion of the Property for such consideration as Lender may require
without, as to the remainder of the Property, in any way impairing or affecting
the Lien or priority of this Deed of Trust, or improving the position of any
subordinate lienholder with respect thereto, except to the extent that the Debt
shall have been reduced by the actual monetary consideration, if any, received
by Lender for such release, and Lender may accept by assignment, pledge or
otherwise any other property in place thereof as Lender may require without
being accountable for so doing to any other lienholder. This Deed of Trust shall
continue as a Lien and security interest in the remaining portion of the
Property.

 

Section 7.9  Violation  of Laws.   If the Property  is not in full
compliance  with all Legal Requirements, Lender may impose additional
requirements upon Borrower in connection herewith, including, without
limitation, monetary reserves or financial equivalents.

 

Section 7.10 Recourse and Choice of Remedies. Notwithstanding any other
prov1s1on of this Deed of Trust or
the  Loan  Agreement,  including,  without  limitation, Section 11.22 of the
Loan Agreement, Lender and the other Indemnified Parties (as hereinafter
defined) are entitled to enforce the obligations of Borrower and any guarantor
or indemnitor of the Loan contained in Sections 8.1, 8.2 and 8.3 herein and
Section 9.2 of the Loan Agreement without first resorting to or exhausting any
security or collateral and without first having recourse to the Note or any of
the Property, through foreclosure, exercise of a power of sale or acceptance of
a deed in lieu of foreclosure or otherwise, and in the event Lender commences a
foreclosure action against the Property, or exercises the power of sale pursuant
to this Deed of Trust, Lender shall be entitled to pursue a deficiency judgment
with respect to such obligations against Borrower and any guarantor or
indemnitor with respect to the Loan. The provisions of Sections 8.1, 8.2 and 8.3
herein and Section 9.2 of the Loan Agreement are exceptions to any non-recourse
or exculpation provisions in the Loan Agreement, the Note, this Deed of Trust
and/or the other Loan Documents, and Borrower and any guarantor or indemnitor
with respect to the Loan are fully and personally liable for the Obligations set
forth  in said Sections 8.1, 8.2  and 8.3 herein and Section 9.2 of the Loan
Agreement. The liability of Borrower and any guarantor or indemnitor with
respect to the Obligations set forth in Sections 8.1, 8.2 and 8.3 herein and
Section 9.2 of the Loan Agreement is not limited to the original principal
amount of the Note. Notwithstanding the foregoing, nothing herein shall inhibit
or prevent Lender from foreclosing or exercising a power of sale pursuant to
this Deed of Trust or exercising any other rights and remedies pursuant to the
Loan Agreement, the Note, this Deed of Trust and/or the other Loan Documents,
whether simultaneously with foreclosure proceedings or in any other sequence. A
separate action or actions may be brought and prosecuted against Borrower with
respect to the Obligations set forth in Sections 8.1, 8.2 and 8.3 herein and
Section 9.2 of the Loan Agreement, whether or not an action is brought against
any other Person and whether or not any other Person is joined in such action or
actions. In addition, Lender shall have the right but not the obligation to join
and participate in, as a party if it so elects, any administrative or judicial

 










 

proceedings or actions initiated in connection with any matter addressed in the
Environmental Indemnity.

 

Section 7.11 Right of Entry. Upon reasonable notice (which may be given
verbally) to Borrower, Lender and its agents shall have the right to enter and
inspect the Property at all reasonable times.

 

ARTICLE 8

INDEMNIFICATION

Section 8.1     
General  Indemnification.    Borrower  shall,  at  its  sole  cost  and

expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement, punitive
damages, foreseeable and unforeseeable consequential damages, of whatever kind
or nature (including, but not limited to, reasonable attorneys' fees and other
costs of defense) (collectively, the "Losses"), imposed upon or incurred by or
asserted against any Indemnified Parties and directly  or indirectly  arising
out of or in any way relating  to any one or more of the following:

(a)  ownership of this Deed of Trust, the -Property or any interest therein or
receipt of any Rents;

 

(b)  any amendment to, or restructuring of, the Obligations (including, but not
limited to, the Debt) and the Note, the Loan Agreement,  this Deed of Trust
and/or any other Loan  Document;

 

(c)  any and all lawful action that may be taken by Lender in connection with
the enforcement of the provisions of this Deed of Trust or the Loan Agreement or
the Note or any of the other Loan Documents, whether or not suit is filed in
connection with same, or in connection with Borrower, any guarantor or
indemnitor and/or any partner, member, joint venturer or shareholder thereof
becoming a party to a voluntary or involuntary federal or state bankruptcy,
insolvency or similar proceeding; (d) any accident, injury to or death of
persons or loss of or damage to property occurring in, on or about the Property
or any part thereof or on the adjoining sidewalks, curbs, adjacent property or
adjacent parking areas, streets or ways; (e) any use, non-use or condition in,
on or about the Property or any part thereof or on the adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways; (f) any
failure on the part of Borrower to perform or to be in compliance with any of
the terms of this Deed of Trust; (g) performance of any labor or services or the
furnishing of any materials or other property in respect of the Property or any
part thereof; (h) the failure of any Person to file timely with the Internal
Revenue Service an accurate Form 1099-B, Statement for Recipients of Proceeds
from Real Estate, Broker and Barter Exchange Transactions, which may be required
in connection with this Deed of Trust, or to supply a copy thereof in a timely
fashion to the recipient of the proceeds of the transaction in connection with
which this Deed of Trust is made; (i) any failure of the Property to be in
compliance with any Legal Requirements; (j) the enforcement by any of the
Indemnified Parties of the provisions of this Article 8; (k) any and all claims
and demands whatsoever which may be asserted against Lender by reason of any
alleged obligations or undertakings on its part to perform or discharge any of
the terms, covenants or agreements contained in any Lease; (I) the payment of
any commission, charge or brokerage fee to anyone claiming through Borrower (or
any affiliate thereof) which may be payable in connection with the funding of
the Loan; or (m)  any misrepresentation made by Borrower in this Deed of Trust
or in any other Loan

 










 

Document; provided, however, that Borrower shall not be liable for the payment
of such Losses to the extent that the same are the result of the gross
negligence or willful misconduct of Lender.. Any amounts payable to Lender by
reason of the application of this Section 8.1 shall become immediately due and
payable and shall bear interest at the Default Rate from the date any Loss is
sustained by Lender until such amounts and any applicable interest are paid. For
purposes of this Article 8, the term "Indemnified Parties" means (A) Lender and
any Person who is or will have been involved in the origination of the Loan, (B)
any Person who is or will have been involved in the servicing of the Loan
secured hereby, (C) any Person in whose name the encumbrance created by this
Deed of Trust is or will have been recorded, (D) Persons who may hold or acquire
or will have held a full or partial interest in the Loan (including, but not
limited to, investors or prospective investors in the Securities, as well as
custodians, trustees and other fiduciaries who hold, have held or may hold a
full or partial interest in the Loan secured hereby for the benefit of third
parties), and (E) the respective directors, officers, shareholders, partners,
members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other Person
who holds or acquires or will have held a participation or other full or partial
interest in the Loan, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan, and including, but not limited to, any
successors by merger, consolidation or acquisition of all or a substantial
portion of Lender's assets and business).

 

Section 8.2 
Deed  of  Trust  and/or  Intangible  Tax.  Borrower  shall,  at  its  sole cost
and expense, protect, defend, indemnify, release and hold  harmless the
Indemnified  Parties from and against any and all Losses imposed upon or
incurred by or asserted against  any Indemnified Parties and directly or
indirectly  arising  out of or in any  way  relating  to any tax on the making
and/or recording of this Deed of  Trust, the Note or any of the other
Loan  Documents, but excluding any income, franchise or other similar taxes.

 

Section 8.3 BRISA Indemnification. Borrower shall, at its  sole  cost  and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses (including, without limitation,
reasonable attorneys' fees and costs incurred in the investigation, defense
and/or settlement of Losses incurred in correcting any prohibited transaction or
in the sale of a prohibited loan, and in obtaining any individual prohibited
transaction exemption under BRISA that may be required, in Lender's sole
discretion) that Lender may incur, directly or indirectly, as a result of a
default under Section 4.2.13 of the Loan Agreement.

 

Section 8.4 Duty to Defend; Attorneys' Fees and  Other Fees and  Expenses. Upon
written request by any Indemnified Party, Borrower shall defend such Indemnified
Party (if requested by any Indemnified Party, in the name of the Indemnified
Party) by attorneys and other professionals approved by the Indemnified Parties.
Notwithstanding the foregoing, if the defendants in any such claim or proceeding
include both Borrower and any Indemnified Party and Borrower and such
Indemnified Party shall have reasonably concluded that there are any legal
defenses available to it and/or other Indemnified Parties that are different
from or in addition to those available to Borrower, such Indemnified Party shall
have the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such action on behalf of such
Indemnified Party. Upon demand, Borrower shall pay or, in the sole and absolute
discretion of the Indemnified Parties, reimburse, the Indemnified Parties for
the

 










 

payment of the reasonable fees and disbursements of attorneys, engineers,
environmental consultants, laboratories and other professionals in connection
therewith.

 

ARTICLE 9

 

WAIVERS

 

Section 9.1 Waiver of Counterclaim. To the extent permitted by applicable

law, Borrower hereby waives the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Lender arising out of or in any way connected with this Deed of
Trust, the Loan Agreement, the Note, any of the other Loan Documents or the
Obligations.

 

Section 9.2 Marshalling and Other Matters. To the extent  permitted  by
applicable law, Borrower hereby waives the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption laws now or hereafter
in force and all rights of marshalling in the event of any sale hereunder of the
Property or any part thereof or any interest therein. Further, to the extent
permitted by applicable law, Borrower hereby expressly waives any and all rights
of redemption from sale under any order or decree of foreclosure of this Deed of
Trust on behalf of Borrower, and on behalf of each and every Person acquiring
any interest in or title to the Property subsequent to the date of this Deed of
Trust.

 

Section 9.3 Waiver of Notice. To the extent permitted by applicable law,
Borrower shall not be entitled to any notices of any nature whatsoever from
Lender or Trustee, except with respect to matters for which this Deed of Trust
or the Loan Documents specifically and expressly provide for the giving of
notice by Lender or Trustee to Borrower, and except with respect to matters for
which Lender or Trustee is required by applicable law to give notice, and
Borrower hereby expressly waives the right to receive any notice from Lender or
Trustee with respect to any matter for which this Deed of Trust does not
specifically and expressly provide for the giving of notice by Lender or Trustee
to Borrower.

 

Section 9.4 Waiver of Statute of Limitations. To the extent permitted by
applicable law, Borrower hereby expressly waives and releases its right to plead
any statute of limitations as a defense to the payment and performance of the
Obligations (including, without limitation, the payment of the Debt).

 

Section 9.5 Waiver of Jury Trial. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST, WITH REGARD TO THE NOTE, THIS DEED OF TRUST OR THE OTHER LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER
AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO
WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS

 










 

HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

 

Section 9.6 Survival.  The indemnifications made pursuant  to Article 8 herein
and the representations and warranties, covenants, and other obligations arising
under the Environmental Indemnity, shall continue indefinitely in full force and
effect and shall survive and shall in no way be impaired by (a) any
satisfaction, release or other termination of this Deed of Trust or any other
Loan Document, (b) any assignment or other transfer of all or any portion of
this Deed of Trust or any other Loan Document or Lender's interest in the
Property (but, in such case, such indemnifications shall benefit both the
Indemnified Parties and any such assignee or transferee), (c) any exercise of
Lender's rights and remedies pursuant hereto, including, but not limited to,
foreclosure or acceptance of a deed in lieu of foreclosure, any exercise of any
rights and remedies pursuant to the Loan Agreement, the Note or any of the other
Loan Documents, any transfer of all or any portion of the Property (whether by
Borrower or by Lender following foreclosure or acceptance of a deed in lieu of
foreclosure or at any other time), (d) any amendment to this Deed of Trust, the
Loan Agreement, the Note or any other Loan Document, and/or (e) any act or
omission that might otherwise be construed as a release or discharge of Borrower
from the Obligations or any portion thereof.

 

ARTICLE 10

 

EXCULPATION

 

The provisions of Section 11.22 of the Loan Agreement are hereby incorporated by
reference into this Deed of Trust to the same extent and with the same force as
if fully set forth herein.

 

ARTICLE 11

 

NOTICES

 

All notices or other written communications hereunder shall be delivered
in accordance with Section 11.6 of the Loan Agreement and the following:

 

If to Trustee:

Nicholas

M. Pyka c/o Winstead P.C.

401 Congress Avenue

Suite 2100

Austin, Texas 78701

Facsimile No.: (512) 370-2850

 

 

ARTICLE 12

 

APPLICABLE LAW

 

Section 12.1 Governing Law. THIS DEED OF TRUST SHALL BE GOVERNED BY THE LAWS OF
THE STATE IN WHICH THE PROPERTY IS LOCATED AND THE APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA. ANY LEGAL

 










 

SUIT, ACTION OR PROCEEDING AGAINST BORROWER ARISING OUT OF OR RELATING TO THIS
DEED OF TRUST OR ANY OTHER LOAN DOCUMENT MAY BE INSTITUTED IN THE COURTS HAVING
JURISDICTION IN THE CITY AND/OR COUNTY IN WHICH THE PROPERTY IS LOCATED, AND
BORROWER HEREBY WAIVES ANY OBJECTIONS THAT IT MAY NOW OR HEREAFTER HAVE BASED ON
VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING.

Section 12.2 Usury Laws. Notwithstanding anything to the contrary, (a) all
agreements and communications between Borrower and Lender are hereby and shall
automatically be limited so that, after taking into account all amounts deemed
to constitute interest, the interest contracted for, charged or received by
Lender shall never exceed the Maximum Legal Rate, (b) in calculating whether any
interest exceeds the Maximum Legal Rate, all such interest shall be amortized,
prorated, allocated and spread over the full amount and term of all principal
indebtedness of Borrower to Lender, and (c) if through any contingency or event,
Lender receives or is deemed to receive interest in excess of the Maximum Legal
Rate, any such excess shall be deemed to have been applied toward payment of the
principal of any and all then outstanding indebtedness of Borrower to Lender, or
if there is no such indebtedness, shall immediately be returned to Borrower.

 

Section 12.3 Provisions Subject to Applicable Law. All rights, powers and
remedies provided in this Deed of Trust may be exercised only to the extent that
the exercise thereof does not violate any applicable provisions of law and are
intended to be limited to the extent necessary so that they will not render this
Deed of Trust invalid, unenforceable or not entitled to be recorded, registered
or filed under the provisions of any applicable law. If any  term of this Deed
of Trust or any application thereof shall be invalid or unenforceable, the
remainder of this Deed of Trust and any other application of the term shall not
be affected thereby.

 

ARTICLE 13

 

DEFINITIONS

 

Unless the context clearly indicates a contrary intent or unless
otherwise specifically provided herein, words used in this Deed of Trust may be
used interchangeably in the singular or plural form and the word "Borrower"
shall mean "each Borrower and any subsequent owner or owners of the Property or
any part thereof or any interest therein," the word "Lender" shall mean "Lender
and any subsequent holder of the Note," the word "Note" shall mean "the Note and
any other evidence of indebtedness secured by this Deed of Trust," the word
"Property" shall include any portion of the Property and any interest therein,
and the phrases "attorneys' fees", "legal fees" and "counsel fees" shall include
any and all attorneys', paralegal and law clerk fees and disbursements,
including, but not limited to, fees and disbursements at the pre-trial, trial
and appellate levels, incurred or paid by Lender in protecting its interest in
the Property, the Leases and/or the Rents and/or in enforcing its rights
hereunder. Whenever the context may require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms.

 










 

ARTICLE 14

 

MISCELLANEOUS PROVISIONS

 

Section 14.1 No Oral Change. This Deed of Trust, and any provisions hereof, may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act or failure to act on the part of Borrower or Lender, but
only by an agreement in writing signed by the party(ies) against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

Section 14.2 Successors and Assigns. This Deed of Trust shall be binding upon,
and shall inure to the benefit of, Borrower and Lender and their respective
successors and permitted assigns, as set forth in the Loan Agreement. Lender
shall have the right, without the consent of Borrower, to assign or transfer its
rights under this Deed of Trust in connection with any assignment of the Loan
and the Loan Documents. Any assignee or transferee of Lender  shall be entitled
to all the benefits afforded to Lender under this Deed of Trust. Borrower shall
not have the right to assign or transfer its rights or obligations under this
Deed of Trust without the prior written consent of Lender, as provided in the
Loan Agreement, and any attempted assignment without such consent shall be null
and void.

 

Section 14.3 Inapplicable Provisions. If any provision of this Deed of Trust  is
held to be illegal, invalid or unenforceable under present or future laws
effective during the term of this Deed of Trust, such provision shall be fully
severable and this Deed of Trust shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Deed of Trust, and the remaining provisions of this Deed of Trust shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Deed of Trust, unless such
continued effectiveness of this Deed of Trust, as modified, would be contrary to
the basic understandings and intentions of the parties as expressed herein.

 

Section 14.4  Headings,  Etc.  The headings and captions of the various Sections
of this Deed of Trust are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

 

Section 14.5 Subrogation. If any or all of the proceeds of the Note  have  been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Lender shall be
subrogated to all of the rights, claims, liens, titles and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles and interests, if
any, are not waived, but rather are continued in full force and effect in favor
of Lender and are merged with the Lien and security interest created herein as
cumulative security for the payment, performance and discharge of the
Obligations (including, but not limited to, the payment of the Debt).

 

Section 14.6 Entire Agreement. The Note, the Loan Agreement, this Deed of Trust
and the other Loan Documents constitute the entire understanding and agreement
between Borrower and Lender with respect to the transactions arising in
connection with the Obligations

 










 

and supersede all prior written or oral understandings and agreements between
Borrower and Lender with respect thereto. Borrower hereby acknowledges that,
except as incorporated in writing in the Note, the Loan Agreement, this Deed of
Trust and the other Loan Documents, there are not, and were not, and no Persons
are or were authorized by Lender to make, any representations, understandings,
stipulations, agreements or promises, oral or written, with respect to the
transaction which is the subject of the Note, the Loan Agreement, this Deed of
Trust and the other Loan Documents.

 

Section 14.7 Limitation on Lender's Responsibility.  No provision of this
Deed  of Trust shall operate to place any obligation or liability for the
control, care, management or repair of the Property upon Lender, nor shall it
operate to make Lender responsible or liable for any waste committed on the
Property by the Tenants or any other Person, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
Tenant, licensee, employee or stranger. Nothing herein contained shall be
construed as constituting Lender a "mortgagee in possession."

 

Section 14.8 Recitals. The recitals hereof are a part hereof, form a basis for
this Deed of Trust and shall be considered prima facie evidence of the facts and
documents referred to therein.

 

Section 14.9 Joint and Several Liability. If more than one Person has executed
this Deed of Trust as "Borrower," the representations, covenants, warranties and
obligations of all such Persons hereunder shall be joint and several.

 

ARTICLE 15

 

DEED OF TRUST PROVISIONS

 

Section 15.1 Concerning the Trustee. Trustee shall be under no duty to take any
action hereunder except as expressly required hereunder or by law, or to perform
any act which would involve Trustee in any expense or liability or to institute
or defend  any  suit  in  respect hereof, unless properly  indemnified  to
Trustee's  reasonable  satisfaction.  Trustee,  by  acceptance of this Deed of
Trust, covenants to perform and fulfill the trusts herein created,
being  liable, however, only for willful negligence or misconduct, and hereby
waives  any  statutory  fee  and agrees to accept reasonable compensation, in
lieu thereof, for any services rendered by Trustee in accordance with the terms
hereof. Trustee may resign at any time upon  giving thirty  (30) days' notice to
Borrower and to Lender. Lender may  remove  Trustee  at any time or from  time
to time and select a successor trustee. In the event of the death, removal,
resignation, refusal to act, or inability to act of Trustee, or in its
sole  discretion  for  any  reason  whatsoever  Lender  may, without notice and
without specifying any reason therefor and  without  applying  to  any  court,
select and appoint a successor trustee, by an instrument recorded wherever this
Deed of Trust is recorded and all powers, rights, duties and authority of
Trustee, as aforesaid,  shall  thereupon become vested in such successor.
Such  substitute  trustee shall  not  be required  to give  bond  for the
faithful performance of the duties of Trustee hereunder unless required
by  Lender.  The procedure provided for in this paragraph  for substitution  of
Trustee shall be in addition  to and  not in exclusion of any other provisions
for substitution, by law or otherwise.

 










 

Section 15.2 Trustee's Fees. Borrower shall pay all reasonable costs, fees and
expenses incurred by Trustee and Trustee's agents and counsel in connection with
the performance by Trustee of Trustee's duties hereunder and all such costs,
fees and expenses shall be secured by this Deed of Trust.

 

Section 15.3 Certain Rights. With  the approval  of Lender,  Trustee shall
have  the right to take any and all of the following actions: (i) to select,
employ, and advise with counsel (who may be, but need not be, counsel for
Lender) upon any matters arising hereunder, including the preparation,
execution, and interpretation of the Loan Agreement, the Note, this Deed of
Trust or the other Loan Documents, and shall be fully protected in relying as to
legal matters on the advice of counsel, (ii) to execute any of the trusts and
powers hereof and to perform any duty hereunder either directly or through his
agents or attorneys, (iii) to select and employ, in and about the execution of
his duties hereunder, suitable accountants, engineers and other experts, agents
and attorneys-in-fact, either corporate or individual, not regularly in the
employ of Trustee, and Trustee shall not be answerable for any act, default,
negligence, or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee's gross
negligence or bad faith, and (iv) any and all other lawful action as Lender may
instruct Trustee to take to protect or enforce Lender's rights hereunder.
Trustee shall not be personally liable in case of entry by Trustee, or anyone
entering by virtue of the powers herein granted to Trustee, upon the Property
for debts contracted for or liability or damages incurred in the management or
operation of the Property. Trustee shall have the right to rely on any
instrument, document, or signature authorizing or supporting an action taken or
proposed to be taken by Trustee hereunder, believed by Trustee in good faith to
be genuine. Trustee shall be entitled to reimbursement for actual expenses
incurred by Trustee in the performance of Trustee's duties hereunder and to
reasonable compensation for such of Trustee's services hereunder as shall be
rendered.

 

Section 15.4 Retention of Money. All moneys received by Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated in any manner from any other
moneys (except to the extent required by applicable law) and Trustee shall be
under no liability for interest on any moneys received by Trustee hereunder.

 

Section 15.5 Perfection of Appointment. Should any deed, conveyance, or
instrument of any nature be required from Borrower by any Trustee or substitute
trustee to more fully and certainly vest in and confirm to the Trustee or
substitute trustee such estates rights, powers, and duties, then, upon request
by the Trustee or substitute trustee, any and all such deeds, conveyances and
instruments shall be made, executed, acknowledged, and delivered and shall be
caused to be recorded and/or filed by Borrower.

 

Section 15.6 Succession Instruments.  Any substitute trustee appointed
pursuant  to any of the provisions hereof shall, without any further act, deed,
or conveyance, become vested with all the estates, properties, rights, powers,
and trusts of its or his predecessor in the rights hereunder with like effect as
if originally named as Trustee herein; but nevertheless, upon the written
request of Lender or of the substitute trustee, the Trustee ceasing to act shall
execute

 










 

and deliver any instrument transferring to such substitute trustee, upon the
trusts herein expressed, all the estates, properties, rights, powers, and trusts
of the Trustee so ceasing to act, and shall duly assign, transfer and deliver
any of the property and moneys held by such Trustee to the substitute trustee so
appointed in the Trustee's place.

 

ARTICLE 16

 

STATE-SPECIFIC PROVISIONS

 

Section 16.1 Principles of Construction. In the event of any inconsistencies
between the terms and conditions of this Article 16 and the other terms and
conditions of this Deed of Trust, the terms and conditions of this Article 16
shall control and be binding.

 

Section 16.2 Instrument. This Deed of Trust shall be deemed to be and shall be
enforceable as a deed of trust, leasehold deed of trust, and financing
statement.

 

Section 16.3 Assignment of Rents.

 

(a)        Definitions. As used in this Deed of Trust, the following terms shall
have the meanings set forth below: 

 

"Act": Chapter 64 of the Texas Property Code, as amended from time to time.
"Notice of Enforcement": A notice in substantially the form set forth in
Section 64.056 of the Act sent by Lender or Trustee to a lessee demanding
payment by the lessee to Lender of all unpaid accrued Rents and all unaccrued
Rents as they accrue.

 

"Rent Demand": Written notice from Lender or the Trustee to Borrower instructing
Borrower to deliver to Lender all accruing Rents and all Rents that have accrued
but are unpaid.

 

(b)       Assignment of Rents. Section 1.2 hereof shall be deleted  in its
entirety and replaced with the following in lieu thereof:

 

Assignment of Rents. Borrower hereby presently and unconditionally assigns to
Lender and Trustee a security interest in all of Borrower's right, title and
interest in and to all current and future Leases and Rents; whether now owned by
Borrower or hereafter acquired and whether now existing or hereafter corning
into existence, as security for repayment of the Debt and performance of the
Obligations and to provide a source of future payment of the Debt, it being
intended by Borrower that this assignment constitutes a present, unconditional
assignment that is immediately effective.

 

(c)        No License. The phrase in the first sentence of Section 7.l(h) of
this Deed of Trust that reads "the license granted to Borrower under Section 1.2
hereof shall automatically be revoked and" shall be deleted in its entirety.

 










 

(d)        Collection of Rent. At any time during which Borrower is receiving
Rents directly from any of the lessees, Borrower shall, upon receipt of written
direction from Lender or Trustee, make demand and/or sue for all Rents due and
payable under one or more Leases, as directed by Lender, as it becomes due and
payable, including Rents that are past due and unpaid. If Borrower fails to take
such action, or at any time during which Borrower is not receiving Rents
directly from lessees, Lender may, without obligation, demand, collect, and sue
for, in its own name or in the name of Borrower, all Rents due and payable under
the Leases, as they become due and payable, including Rents that are past due
and unpaid.

 

(e)        Rights Relating to Rents. Lender may (in its sole discretion), upon
the occurrence of an Event of Default deliver a Rent Demand to Borrower or
deliver a Notice of Enforcement to the lessees. Borrower agrees that
pursuant  to Section 64.002(a)(3) of the Act, any Rent Demand sent by Lender may
be sent to Borrower in any manner and to any address described in the Loan
Agreement. As described in Section 64.060 of the Act, Borrower shall, within ten
days after its receipt of a Rent Demand, deliver to Lender such Rents as are
described in the Rent Demand. Notwithstanding the provisions of Section 64.058
of the Act, Borrower agrees that Rents so received or collected by Lender or
Trustee for any period prior to foreclosure under this Deed of Trust or
acceptance of a deed in lieu of such foreclosure may be applied by Lender to the
payment of the following (in such order and priority as Lender shall determine):
(a) all operating expenses of the Property; (b) all expenses incident to taking
and retaining possession of the Property and/or collecting Rent as it becomes
due and payable; and (c)  the Debt. If the costs, expenses, and attorneys' fees
shall exceed the amount of Rents collected, the excess shall be added to the
Debt, shall bear interest at the Default Rate, and shall be immediately due and
payable. Borrower further acknowledges that Lender shall have no obligation to
apply any Rents received by Lender toward the expenses of protecting or
maintaining the Property.

 

Section 16.4 Foreclosure. Upon the occurrence of any Event of Default, Lender
may request Trustee to proceed with foreclosure under the power of sale which is
hereby conferred, such foreclosure to be accomplished in accordance with the
following provisions:

 

(a)        Public Sale. Trustee is hereby authorized and empowered, and it shall
be Trustee's special duty, upon such request of Lender, to sell the Property, or
any part thereof, at public auction to the highest bidder for cash, with or
without having taken possession of same. Any such sale (including notice
thereof) shall comply with the applicable requirements, at the time of the sale,
of Section 51.002 of the Texas Property Code or, if and to the extent such
statute is not then in force, with the applicable requirements, at the time of
the sale, of the successor statute or statutes, if any, governing sales of Texas
real property under powers of sale conferred by deeds of trust. If there is no
statute in force at the time of the sale governing sales of Texas real property
under powers of sale conferred by deeds of trust, such sale shall comply with
applicable law, at the time of the sale, governing sales of Texas real property
under powers of sale conferred by deeds of trust. Trustee or his successor or
substitute may appoint or delegate any one or more persons as agent to perform
any act or acts necessary or incident to any sale  held by Trustee, including
the posting of notices, and the conduct of sale, but in the name and on behalf
of Trustee, his successor or substitute.

 

 










 

(b)         Right to Require Proof of Financial Ability and/or Cash Bid. At any
time during the bidding, the Trustee may require a bidding party (A) to disclose
its full name, state and city of residence, occupation, and specific business
office location, and the name and address of the principal the bidding party is
representing (if applicable), and (B) to demonstrate reasonable evidence of the
bidding party's financial ability (or, if applicable, the financial ability of
the principal of such bidding party), as a condition to the bidding party
submitting bids at the foreclosure sale. If any such bidding party (the
"Questioned Bidder") declines to comply with the Trustee's requirement in this
regard, or if such Questioned Bidder does respond but the Trustee, in Trustee's
sole and absolute discretion, deems the information or the evidence of the
financial ability of the Questioned Bidder (or, if applicable, the principal of
such bidding party) to be inadequate, then the Trustee may continue the bidding
with reservation; and in such event (1) the Trustee shall be authorized to
caution the Questioned Bidder concerning the legal obligations to be incurred in
submitting bids, and (2) if the Questioned Bidder is not the highest bidder at
the sale, or if having been the highest bidder the Questioned Bidder fails to
deliver the cash purchase price payment promptly to the Trustee, all bids by the
Questioned Bidder shall be null and void. The Trustee may, in Trustee's sole and
absolute discretion, determine that a credit bid may be in the best interest of
the Borrower and Lender, and elect to sell the Property for credit or for a
combination of cash and credit; provided, however, that the Trustee shall have
no obligation to accept any bid except an all cash bid. In the event the Trustee
requires a cash bid and cash is not delivered within a reasonable time after
conclusion of the bidding process, as specified by the Trustee, but in no event
later than 3:45 p.m. local time on the day of sale, then said contingent sale
shall be null and void, the bidding process may be recommenced, and any
subsequent bids or sale shall be made as if no prior bids were made or accepted.

 

(c)        Sale Subject to Unmatured Debt. In addition to the rights and powers
of sale granted under the preceding provisions of this subsection, if default is
made in the payment of any installment of the Debt, Lender may, at Lender's
option, at once or at any time thereafter while any matured installment remains
unpaid, without declaring the entire Debt to be due and payable, orally or in
writing direct Trustee to enforce this Deed of Trust and to sell the Property
subject to such unmatured Debt and to the rights, powers, liens, security
interests, and assignments securing or providing recourse for payment of such
unmatured Debt, in the same manner, all as provided in the preceding provisions
of this subsection. Sales made without maturing the Debt may be made hereunder
whenever there is a default in the payment of any installment of the Debt,
without exhausting the power of sale granted hereby, and without affecting in
any way the power of sale granted under this subsection, the unmatured balance
of the Debt or the rights, powers, liens, security interests, and assignments
securing or providing recourse for payment of the Debt.

 

(d)         Partial Foreclosure. Sale of a part of the Property shall not
exhaust the power of sale, but sales may be made from time to time until the
Debt is paid in full. It is intended by each of the foregoing provisions of this
subsection that Trustee may, after any request or direction by Lender, sell not
only the Land and the Improvements, but also the Personal Property and other
interests constituting a part of the Property or any part thereof, along with
the Land and the Improvements or any part thereof, as a unit and as a part of a
single sale, or may sell at any time or from time to time any part or parts of
the Property separately from the remainder of the Property. It shall not be
necessary to have present or to exhibit at any sale any of the Property. Any
sale of personal property made hereunder shall be deemed to have been a

 










 

public sale conducted in a commercially reasonable manner if held
contemporaneously with, or as part of, and upon the same notice as required for
the sale of real property under the power of sale granted herein.

 

(e)        Trustee's Deeds. After any sale under this subsection, Trustee shall
make good and sufficient deeds, assignments, and other conveyances to the
purchaser or purchasers thereunder in the name of Grantor, conveying the
Property or any part thereof so sold to the purchaser or purchasers with general
warranty of title by Borrower. It is agreed that in any deeds, assignments or
other conveyances given by Trustee, any and all statements of fact or other
recitals therein made as to the identity of Lender, the occurrence or existence
of any Event of Default, the notice of intention to accelerate, or acceleration
of, the maturity of the Debt, the request to sell, notice of sale, time, place,
terms and manner of sale, and receipt, distribution, and application of the
money realized therefrom, the due and proper appointment of a substitute
trustee, and without being limited by the foregoing, any other act or thing
having been duly done by or on behalf of Lender or by or on behalf of Trustee,
shall be taken by all courts of law and equity as prima facie evidence that such
statements or recitals state true, correct, and complete facts and are without
further question to be so accepted, and Borrower does hereby ratify and confirm
any and all acts that Trustee may lawfully do in the premises by virtue hereof.

 

Section 16.5 Receiver. Lender, as a matter of right and without regard to the
sufficiency of the security for repayment of the Debt and performance and
discharge of the obligations hereunder, without notice to Borrower and without
any showing of insolvency, fraud, or mismanagement on the part of Borrower, and
without the necessity of filing any judicial or other proceeding other than the
proceeding for appointment of a receiver, shall be entitled to the appointment
of a receiver or receivers of the Property or any part thereof, and of the
Rents, and Borrower hereby irrevocably consents to the appointment of a receiver
or receivers. Any receiver appointed pursuant to the provisions of this
subsection shall have the usual powers and duties of receivers in such matters.

 

Section 16.6  Inapplicability of Finance  Code.  In no event shall the
provisions  of Chapter 346, Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving triparty accounts) apply to the
loan evidenced by the Loan Documents and/or secured hereby.

 

Section 16.7 ENTIRE AGREEMENT. THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS
EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY
AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDER-STANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND
MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OR PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

Section 16.8 Maturity Date. The maturity date of the Note secured hereby is the
6th day of October, 2026.

 










 

Section 16.9 NOTICE OF INDEMNIFICATION. BORROWER ACKNOWLEDGES THAT THIS DEED OF
TRUST PROVIDES FOR INDEMNIFICATION OF LENDER BY BORROWER.

 

[NO FURTHER TEXT ON THIS PAGE]

 










 

IN WITNESS WHEREOF, THIS DEED OF TRUST has been executed by Borrower as of the
day and year first above written.

 

BORROWER:

 

 

TREEMONT CAPITAL PARTNERS III, LP, a Texas limited partnership

 

By: Treemont Capital Partners III GP, LLC, a Texas limited liability company,
its general partner

 

 

 

 

 

By: Treemont Investments, Inc., a Texas corporation, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Philip A. McRae

 

 

Name: Philip A. McRae

 

 

Title:  President

 

 

 

 

 

 

 










 

ACKNOWLEDGMENT

 

STATE OF TEXAS

§

 

§

COUNTY OF  HARRIS

§

 

This instrument was ACKNOWLEDGED before me on September 29,  2016, by Philip A.
McRae, the President of Treemont Investments, Inc., a Texas corporation, the
sole member of Treemont Capital Partners III GP, LLC, a Texas limited liability
company, the general partner of TREEMONT CAPITAL PARTNERS III, LP, a Texas
limited partnership, on behalf of said limited partnership.

 

[SEAL]

    

Jamie Betik

 

 

Printed Name of Notary Public

 

 

 

My Commission Expires:

 

/s/ Jamie Betik

 

 

Notary Public State of Texas

 

 

 

1/15/2018

 

 

 

 

 

 








 

EXHIBIT A

 

Legal Description

 

Tract I:

 

Tract "A", HOME 2 LUBBOCK, an Addition to the City of Lubbock, Lubbock County,
Texas, according to the map, plat and/or dedication deed thereof recorded May 7,
2014 under County Clerk File No. 2014016086, Official Public Records, Lubbock
County, Texas.

 

Tract II:

 

As created in Declaration of Restrictions and Reciprocal Easement Agreement
recorded in Volume 10138, Page 14, Official Public Records, Lubbock County,
Texas; in First Amendment recorded April 21, 2011 under County Clerk File No.
2011012478, Official Public Records, Lubbock County, Texas and in Ratification
and Correction recorded July 31, 2013 under County Clerk File No. 2013030944,
Official Public Records, Lubbock County, Texas.

 

FOR INFORMATIONAL PURPOSES ONLY: TAX PARCEL ID#R325521

 

1

